  Case 1:18-cv-01563-CFC Document 28 Filed 08/18/20 Page 1 of 6 PageID #: 218



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

LUIS CLARK,

              Plaintiff,

      V.                                  : Civil Action No. 18-1563-CFC

WARDEN DAVID PIERCE, et al.,

              Defendants.


Luis Clark, SCI Frackville, Frackville, Pennsylvania.   Pro Se Plaintiff.

George Thomas Lees, Ill, Deputy Attorney General, Delaware Department of Justice,
Wilmington, Delaware. Counsel for Defendants.



                               MEMORANDUM OPINION




August /.P, 2020
Wilmington, Delaware
      Case 1:18-cv-01563-CFC Document 28 Filed 08/18/20 Page 2 of 6 PageID #: 219



cot!!o:t,          ~ c t Judge:

           Plaintiff Luis Clark ("Plaintiff"), a former inmate at the James T. Vaughn

Correctional Center, now housed at SCI Frackville in Frackville, Pennsylvania, filed this

lawsuit pursuant to 42 U.S.C. § 1983 alleging violations of his constitutional rights.

(D.I. 2)     He appears prose and was granted permission to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915.          Before the Court is Defendants' motion to dismiss

and/or to conduct an evidentiary hearing on the issue of exhaustion.             (D.I. 21)   The

matter is fully briefed.

I.         BACKGROUND

           Plaintiff's alleges violations of his constitutional rights.   His claims concern

incidents occurring before, during, and after the prison uprising at the James T. Vaughn

Correctional Center in February 2017 when inmates took over C-Building, took

hostages, and killed a correctional officer.        Plaintiff commenced this action in October

2018.      Defendants move to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) or, in the

alternative, for an evidentiary hearing on the issue of exhaustion of administrative

remedies.        (D.I. 21)   Plaintiff opposes.

II.        LEGAL STANDARDS

           Because Plaintiff proceeds pro se, his pleading is liberally construed and his

Complaint, "however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers."          Erickson v. Pardus, 551 U.S. 89, 94 (2007).         To

state a claim upon which relief can be granted a complaint must contain "a short and

plain statement of the claim showing that the pleader is entitled to relief."         Fed. R. Civ.


                                                    1
    Case 1:18-cv-01563-CFC Document 28 Filed 08/18/20 Page 3 of 6 PageID #: 220




P. 8(a)(2).      Detailed factual allegations are not required, but the complaint must set

forth enough factual matter, accepted as true, to "state a claim to relief that is plausible

on its face."     Be// At/. Corp. v. Twombly, 550 U.S. 544, 570 (2007).        A claim is facially

plausible when the factual content allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.        Ashcroft   v. Iqbal, 556 U.S. 662,

678 (2009).       "Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice." Id.

        When considering Rule 12(b )(6) motions to dismiss, the court must accept as

true all factual allegations in the complaint and view them in the light most favorable to

Plaintiff.     Umland v. Planco Fin. Servs., 542 F.3d 59, 64 (3d Cir. 2008).        The Court,

however, is "not bound to accept as true a legal conclusion couched as a factual

allegation."     Papasan v. Allain, 478 U.S. 265, 286 (1986) (citations omitted).

Ill.    DISCUSSION

        Defendants argue that dismissal is appropriate because the Complaint contains

no assertion or allegation that Plaintiff made any effort to exhaust his administrative

remedies prior to filing suit.    (D.I. 21 at 3)     In the alternative, Defendants propose

limited discovery followed by an evidentiary hearing to resolve the exhaustion issue.

(Id. at n.1)     Plaintiff correctly responds that he is not required to plead that he

exhausted his administrative remedies. 1           (D.I. 24)



1Plaintiff also submitted a declaration that he personally filed three grievances to which
he received no response, and that C-Building inmates received a memo that stated that
no C-Building inmates' grievances would be considered. (D.I. 24 at 27-28 at ,-r,r 5-6)
The declaration is not considered in ruling on the Rule 12(b)(6) motion to dismiss.

                                                    2
  Case 1:18-cv-01563-CFC Document 28 Filed 08/18/20 Page 4 of 6 PageID #: 221



       The Prison Litigation Reform Act ("PLRA") provides that "[n]o action shall be

brought with respect to prison conditions under section 1983 or any other Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted." 42 U.S.C. § 1997e(a); see

Porter v. Nussle, 534 U.S. 516, 532 (2002) ("[T]he PLRA's exhaustion requirement

applies to all inmate suits about prison life, whether they involve general circumstances

or particular episodes, and whether they allege excessive force or some other wrong.").

The PLRA requires "proper exhaustion," meaning exhaustion of those administrative

remedies that are "available."    Woodford v. Ngo, 548 U.S. 81, 93 (2006).

       Because an inmate's failure to exhaust under PLRA is an affirmative defense, the

inmate is not required to specially plead or demonstrate exhaustion in his complaint.

Jones v. Bock, 549 U.S. 199 (2007); West v. Emig, 787 F. App'x 812, 814) (3d Cir.

2019); see also Small v. Camden Cty., 728 F.3d 265,268 (3d Cir. 2013) ("Failure to

exhaust is an affirmative defense the defendant must plead and prove; it is not a

pleading requirement for the prisoner-plaintiff.").   Failure to exhaust administrative

remedies must be pied and proved by the defendant.         Rinaldi v. United States, 904

F.3d 257, 268 (3d Cir. 2018); Ray v. Kertes, 285 F.3d       287, 295 (3d Cir. 2002).

       Exhaustion applies only when administrative remedies are "available."            See

Ross v. Blake,_ U.S._, 136 S. Ct. 1850 (2016).           Administrative remedies are not

available when the procedure "operates as a simple dead end--with officers unable or

consistently unwilling to provide any relief to aggrieved inmates," where it is "so opaque

that it becomes, practically speaking, incapable of use," or "when prison administrators


                                               3
    Case 1:18-cv-01563-CFC Document 28 Filed 08/18/20 Page 5 of 6 PageID #: 222



thwart inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation." Id. at 1859-60.        "Just as inmates must properly

exhaust administrative remedies per the prison's grievance procedures, prison officials

must strictly comply with their own policies."         Downey v. Pennsylvania Dep't of Corr.,

_   F.3d _, 2020 WL 4432605, at *3 (3d Cir. Aug. 3, 2020) (citing Shifflett v. Korszniak,

934 F.3d 356, 367 (3d Cir. 2019) ("[W)e hold that [the PLRA] requires strict compliance

by prison officials with their own policies.").       "When an administrative process is

susceptible [to] multiple reasonable interpretations, ... the inmate should err on the

side of exhaustion."'   Id. (quoting Ross, 136 S. Ct. at 1859).

        Defendants' reliance on the absence of any mention in the Complaint that

Plaintiff failed to exhaust his administrative fails as a matter of law.    As discussed,

Plaintiff is not required to plead exhaustion of administrative remedies.       Moreover,

Plaintiff argues in his response that he submitted three separate grievances after the

riot and that he received a memo from the JTVCC warden and warden's designee that

grievances submitted by inmates from C-Building would not be processed.             Plaintiff's

opposition raises a fact issue of whether his ability to access the grievance process was

thwarted by JTVCC personnel.

       In light of the foregoing, the Court finds that Defendants have not met their

burden to prove that Plaintiff failed to exhaust his administrative remedies.

Accordingly, Defendants' motion to dismiss will be denied without prejudice.

       The Court agrees that limited discovery may resolve the issue of exhaustion of

administrative remedies.     Therefore, the parties will be ordered to submit a joint status


                                                  4
  Case 1:18-cv-01563-CFC Document 28 Filed 08/18/20 Page 6 of 6 PageID #: 223



report on the issues of what discovery may be required, and a proposed schedule for

summary judgment on the issue of exhaustion.       Once briefing is complete, the Court

may serve as a factfinder on the issue of exhaustion and may (or may not) hold an

evidentiary hearing.   See Paladino v. Newsome, 885 F.3d 203, 211 (3d Cir. 2018)

(holding that district may act as factfinder on exhaustion after providing parties with

notice and opportunity to respond).

IV.    CONCLUSION

       For the above reasons, the Court will: (1) deny Defendants' motion to dismiss

(D.I. 21 ); and (2) order the parties to provide a report on limited discovery and summary

judgment deadlines.

      An appropriate order will be entered.




                                              5
